Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 1 of 12 PageID: 140



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
WILLIAM JACKSON,               :
                               :
          Plaintiff,           :    Civ. No. 19-18755 (NLH) (JS)
                               :
     v.                        :         OPINION
                               :
COUNTY OF CUMBERLAND, et al., :
                               :
          Defendants.          :
______________________________:

APPEARANCES:

Randy P. Catalano, Esq.
Catalano Law
401 Kings Highway South
Suite 4A
Cherry Hill, NJ 08034

      Attorneys for Plaintiff

Daniel Edward Rybeck, Esq.
Weir & Partners LLP
20 Brace Road
Suite 200
Cherry Hill, NJ 08034

     Attorneys for Defendants Cumberland County, Cumberland
County Jail, and Richard Smith

HILLMAN, District Judge

      Defendants Cumberland County, Cumberland County Jail, and

Richard Smith move to dismiss Plaintiff William Jackson’s

complaint.     ECF No. 50.   For the following reasons, the motion

to dismiss will be granted.
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 2 of 12 PageID: 141



I. BACKGROUND

      Plaintiff was an inmate in the Cumberland County Jail in

February 2018.     ECF No. 1 ¶ 11.      He was placed into a holding

cell on February 8.     Id. ¶ 12.    Plaintiff’s brother, who was

also detained in the facility, told Plaintiff that friends of

Plaintiff’s alleged victim were in the jail’s A and C Dorms.

Id. ¶ 13.    He told Plaintiff to stay out of those dorms as it

could be dangerous for him.       Id.       Plaintiff told Officer Jane

Doe that he did not want to go into those dorms out of fear for

his safety, and she said she would make sure he was not assigned

to A or C Dorm.     Id. ¶¶ 14-15.

      On February 11, Plaintiff was released from his holding

cell and placed into A Dorm.       Id. ¶ 16.       “[W]ithin a mere ten

(10) minutes, he was assaulted by another inmate who sucker

punched him knocking him unconscious.”            Id.   Plaintiff went to

the hospital and was diagnosed with a fractured right jaw.             Id.

¶ 17.   “As a result of not having received proper follow-up care

due to his incarceration, Plaintiff will have to have his jaw

re-broken and set.”     Id. ¶ 18.

      Plaintiff filed a complaint under 42 U.S.C. § 1983 alleging

violations of his state and federal constitutional rights as

well as state tort claims.       Defendants Cumberland County,

Cumberland County Jail, and Richard Smith (collectively “moving




                                        2
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 3 of 12 PageID: 142



defendants”) move to dismiss the complaint.          ECF No. 6.

Plaintiff opposes.     ECF No. 11.

II. STANDARD OF REVIEW

      When considering a motion to dismiss a complaint for

failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the non-moving

party.   A motion to dismiss may be granted only if the plaintiff

has failed to set forth fair notice of what the claim is and the

grounds upon which it rests that make such a claim plausible on

its face.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

Although Rule 8 does not require “detailed factual allegations,”

it requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 555).

      In reviewing the sufficiency of a complaint, the Court must

“tak[e] note of the elements [the] plaintiff must plead to state

a claim.    Second, it should identify allegations that, because

they are no more than conclusions, are not entitled to the

assumption of truth.      Finally, [w]hen there are well-pleaded

factual allegations, [the] court should assume their veracity

and then determine whether they plausibly give rise to an

entitlement to relief.”      Connelly v. Lane Const. Corp., 809 F.3d

780, 787 (3d Cir. 2016) (alterations in original) (internal

                                     3
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 4 of 12 PageID: 143



citations and quotation marks omitted).         “[A] complaint’s

allegations of historical fact continue to enjoy a highly

favorable standard of review at the motion-to-dismiss stage of

proceedings.”    Id. at 790.

III. DISCUSSION

      Plaintiff alleges violations of the Fourth Amendment, Fifth

Amendment, Eighth Amendment, the New Jersey Civil Rights Act,

N.J.S.A. 10:6-2 (“NJCRA”), and state tort law.          He also alleges

Monell 1 liability against Cumberland County.

A.    Cumberland County Jail

      Plaintiff agrees the claims against the Cumberland County

Jail must be dismissed because it is not a “state actor” within

the meaning of § 1983.      ECF No. 11 at 4.     Therefore, the

Cumberland County Jail will be dismissed with prejudice.

B.    Fourth Amendment (Count Four) 2

      Plaintiff asserts “Defendants’ actions constituted a

violation of Plaintiff’s federal and state constitutional rights

against excessive force and intimidation as well as imprisonment

where there is a substantial certainty of imminent harm, injury

or death.”    ECF No. 1 ¶ 21.




1 Monell v. N.Y.C. Dep’t of Social Services, 436 U.S. 658, 691
(1978).

2 Counts One through Three are Plaintiff’s jurisdiction, parties,
and fact sections.

                                     4
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 5 of 12 PageID: 144



      The Fourth Amendment protects against unreasonable searches

and seizures and unreasonable force during an arrest.            U.S.

Const. amend. IV; Graham v. Connor, 490 U.S. 386, 395 (1989).

Plaintiff’s complaint does not allege violations of any of these

rights protected by the Fourth Amendment; Plaintiff’s opposition

confirms that Count Four alleges a failure to protect.            ECF No.

11 at 2.   A failure to protect claim is more appropriately

brought under the Fourteenth Amendment, which Plaintiff

belatedly invokes in his opposition.

      Plaintiff’s reference to the Fourteenth Amendment is not in

the complaint, and it is axiomatic that a complaint cannot be

amended in the opposition papers.        See Com. of Pa. ex rel.

Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988).

The Court has an obligation to liberally construe pro se

pleadings; this courtesy does not extend to pleadings drafted by

lawyers.   Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v.

Attorney Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as

amended (Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97,

106 (1976)).    As there is no failure to protect claim under the

Fourth Amendment, the Court will dismiss Count Four. 3




3 Count Four would be dismissed as to the moving defendants for
the reasons noted infra even if the Court did construe it as
raising a Fourteenth Amendment claim.

                                     5
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 6 of 12 PageID: 145



C.    Fifth Amendment (Count Five)

      Plaintiff next alleges Defendants violated his Fifth

Amendment Due Process right as “he was subjected to a risk of

losing his life or liberty . . . .”        ECF NO. 1 ¶ 24.     “[T]he

Fifth Amendment restricts the actions of federal officials, not

state actors” such as the Defendants here.          Thomas v. East

Orange Bd. of Educ., 998 F. Supp. 2d 338, 351 (D.N.J. 2014)

(citing Nguyen v. U.S. Cath. Conf., 719 F.2d 52, 54 (3d Cir.

1983)).   Once again, Plaintiff’s due process claim should be

filed pursuant to the Fourteenth Amendment.

      Plaintiff has alleged enough facts to state a Fourteenth

Amendment due process claim against Officer Jane Doe for failure

to protect.    However, he has not pled any facts that would

permit this Court to infer liability on the part of the moving

defendants.    “Government officials may not be held liable for

the unconstitutional conduct of their subordinates under a

theory of respondeat superior.”        Ashcroft v. Iqbal, 556 U.S.

662, 676 (2009).     A supervisor may be liable for the actions of

a subordinate if they “established and maintained a policy,

practice or custom which directly caused the constitutional

harm,” or “participated in violating Plaintiff’s rights,

directed others to violate them, or, as the person in charge,

had knowledge of and acquiesced to” their subordinate’s




                                     6
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 7 of 12 PageID: 146



violations.    A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det.

Ctr., 372 F.3d 572, 585 (3d Cir. 2004).

      Plaintiff states Warden Richard Smith was the policy maker

for the jail, but he does not indicate what polices created by

Warden Smith led to Plaintiff’s injuries.         ECF No. 1 ¶ 10.     His

cursory invocation of “policies, practices, and customs” is

insufficient to state a claim. 4      Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“A pleading that offers ‘labels and conclusions’ or

‘a formulaic recitation of the elements of a cause of action

will not do.’”).     This claim will be dismissed as to the moving

defendants.

D.    Eighth Amendment (Count Six)

      Plaintiff’s Eighth Amendment claim alleges that “Defendants

knew that there was a substantial certainty of serious injury or

death when they placed Plaintiff in a unit with known dangerous

inmates who posed an imminent threat of harm and/or injury to

him.”   ECF No. 1 ¶ 28. 5    The Eighth Amendment’s prohibition on

cruel and unusual punishments applies to convicted prisoners,

not pretrial detainees.      To the extent Plaintiff has a claim, it

is based on a violation of the Fourteenth Amendment.




4 Plaintiff’s claims against Cumberland County fail for similar
reasons, as set forth in the discussion of Monell liability.

5 Plaintiff’s claim of denial of medical care is not included in
any cause of action. See ECF No. 1 ¶¶ 27-30.

                                     7
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 8 of 12 PageID: 147



      Under the Fourteenth Amendment, pretrial detainees “may not

be punished prior to an adjudication of guilt in accordance with

due process of law.”      Hubbard v. Taylor, 538 F.3d 229, 231 (3d

Cir. 2008) (internal quotation marks omitted).          This analysis

requires courts to consider whether the totality of the

conditions “cause[s] inmates to endure such genuine privations

and hardship over an extended period of time, that the adverse

conditions become excessive in relation to the purposes assigned

to them.”    Id. at 233 (internal quotation marks omitted).

      Plaintiff has not alleged any facts in the complaint that

would suggest Warden Smith had a hand in creating punitive

conditions.    Plaintiff seems to concede this, stating: “it is

not yet factually clear whether [Warden Smith] was made aware of

Plaintiff’s request not to be placed in A or C Dorms and what,

if any, response he may have had thereto.         In addition, Warden

Smith may had had a policy of disregarding such requests by

inmates and could be responsible under said policy.”           ECF No. 11

at 3.   In the absence of any facts regarding Warden Smith’s

responsibility, the claims must be dismissed.

E.    New Jersey Civil Rights Act (Count Seven)

      The NJCRA provides, in pertinent part, a private cause of

action to

      [a]ny person who has been deprived of any substantive due
      process or equal protection rights, privileges or
      immunities secured by the Constitution or laws of the

                                     8
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 9 of 12 PageID: 148



      United States, or any substantive rights, privileges or
      immunities secured by the Constitution or laws of this
      State, or whose exercise or enjoyment of those
      substantive rights, privileges or immunities has been
      interfered with or attempted to be interfered with, by
      threats, intimidation or coercion by a person acting
      under color of law.


N.J.S.A. 10:6–2(c).     “This district has repeatedly interpreted

NJCRA analogously to § 1983.”       Trafton v. City of Woodbury, 799

F. Supp. 2d 417, 443 (D.N.J. 2011) (citing cases).

      The Court has concluded that the complaint has not stated a

claim against the moving defendants under § 1983.           “The Court

cannot find, nor has Plaintiff provided, any citations to any

New Jersey court decisions that permit a finding of municipal

liability based on respondeat superior for claims brought under

the New Jersey Constitution and the NJCRA.”          Ingram v. Twp. of

Deptford, 911 F. Supp. 2d 289, 298 (D.N.J. 2012).           As neither

the NJCRA nor § 1983 permits claims based on a respondeat

superior theory of liability and there are no facts in the

complaint from which the Court can infer direct liability, the

NJCRA claims against the moving defendants will be dismissed as

well.

F.    Municipal Liability (Count Eight)

      Plaintiff also seeks relief from Cumberland County.           “There

is no respondeat superior theory of municipal liability, so a

city may not be held vicariously liable under § 1983 for the


                                     9
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 10 of 12 PageID: 149



actions of its agents.      Rather, a municipality may be held

liable only if its policy or custom is the ‘moving force’ behind

a constitutional violation.”        Sanford v. Stiles, 456 F.3d 298,

314 (3d Cir. 2006) (citing Monell v. N.Y.C. Dep’t of Social

Services, 436 U.S. 658, 691 (1978)).         See also Collins v. City

of Harker Heights, 503 U.S. 115, 122 (1992) (“The city is not

vicariously liable under § 1983 for the constitutional torts of

its agents: It is only liable when it can be fairly said that

the city itself is the wrongdoer.”).

      To state a Monell claim, Plaintiff must plead facts showing

that the relevant Cumberland County policymakers are

“responsible for either the affirmative proclamation of a policy

or acquiescence in a well-settled custom.”          Bielevicz v.

Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).          “Policy is made when

a decisionmaker possess[ing] final authority to establish

municipal policy with respect to the action issues an official

proclamation, policy, or edict.        Government custom can be

demonstrated by showing that a given course of conduct, although

not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.”            Kirkland

v. DiLeo, 581 F. App’x 111, 118 (3d Cir. 2014) (internal

quotation marks and citations omitted) (alteration in original).

      Plaintiff states Cumberland County failed to train,

supervise, investigate, or discipline the officers at the county

                                     10
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 11 of 12 PageID: 150



jail.   ECF No. 1 ¶¶ 36-37.      Failure–to-train and failure-to-

supervise claims “are generally considered a subcategory of

policy or practice liability.”        Barkes v. First Corr. Med.,

Inc., 766 F.3d 307, 316 (3d Cir. 2014), rev’d on other grounds

sub nom. Taylor v. Barkes, 575 U.S. 822 (2015).           Plaintiff must

identify a supervisory policy or practice that Cumberland County

failed to employ, and provide sufficient facts that, if true,

would show: “(1) the policy or procedures in effect at the time

of the alleged injury created an unreasonable risk of a

constitutional violation; (2) the defendant-official was aware

that the policy created an unreasonable risk; (3) the defendant

was indifferent to that risk; and (4) the constitutional injury

was caused by the failure to implement the supervisory practice

or procedure.”     Id. at 317 (citing Sample v. Diecks, 885 F.2d

1099, 1118 (3d Cir. 1989)).

      None of these required facts are present in the complaint.

Plaintiff appears to acknowledge this absence of facts: “it is

still unclear whether the Defendant municipality here involved

incorporated a custom or practice of placing inmates in a

dangerous or precarious situation when being transferred from

one dorm to another.”      ECF No. 11 at 3.      “The same goes for

whether the Defendant municipality had a custom or practice of

failing to provide necessary medical care when appropriate.”




                                     11
Case 1:19-cv-18755-NLH-JS Document 13 Filed 12/14/20 Page 12 of 12 PageID: 151



Id.   The Court will dismiss the Monell claim as Plaintiff has

not pled any facts to support it.

G.    State Tort Claims (Counts Nine and Ten)

      Counts Nine and Ten allege negligence and “state torts,”

respectively.     As the Court is dismissing all the federal claims

against the moving defendants, it will decline to exercise

supplemental jurisdiction over Counts Nine and Ten.            28 U.S.C. §

1367(c)(3).

IV. CONCLUSION

      For the reasons set forth above, the motion to dismiss will

be granted.    The Cumberland County Jail will be dismissed as a

defendant with prejudice.       Cumberland County and Warden Smith

will be dismissed as defendants without prejudice.            Fed. R. Civ.

P. 12(b)(6).     Plaintiff may file a motion to amend his complaint

within 30 days; otherwise, the dismissal shall convert to a

dismissal with prejudice.

      An appropriate Order follows.



Dated: December 14, 2020                     s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     12
